Case 2:20-mj-08033-MTM Document 180-1 Filed 02/26/21 Page 1 of 3




                     EXHIBIT 1
   Case 2:20-mj-08033-MTM Document 180-1 Filed 02/26/21 Page 2 of 3




                                     Exhibit 1

1. Any and all information of whatever form, source, or nature in the possession,

   custody, or control of any agency or division of the United states that tends to

   exculpate Mr. Al-Nouri of the acts alleged in the document docketed at Dkt. No 3

   in this case (herein after “the Complaint,”) either through indicating his innocence

   or through the potential impeachment of any witness against Mr. Al-Nouri.

   “Exculpatory information” as used in this request should be understood to have the

   meaning given to it by Brady vs. Maryland, 373 U.S. 83 (1963) and progeny. Such

   information includes but is not limited to any information that suggests that Mr.

   Al-Nouri may not have committed the actions alleged in the Complaint, and/or

   that some other individual may have committed the actions alleged in the

   Complaint. It moreover includes but is not limited to any information suggesting

   that any individual who provided a statement for use in the Complaint has at any

   time in the past made a statement inconsistent with the statement included in the

   Complaint.

2. Any and all information of whatever form, source, or nature in the possession,

   custody, or control of any agency or division of the United states suggesting that

   any person who provided information or statements for use in Complaint received

   any benefit, or promise of future benefit, from the United States or any of its

   agencies or divisions, or from any other government, or any other person in

   connection with his or her provision of such information or statements.
   Case 2:20-mj-08033-MTM Document 180-1 Filed 02/26/21 Page 3 of 3




3. Any and all statements or summaries thereof, other than the statements included in

   the Complaint itself, made about Mr. Al-Nouri by any individual who provided

   information or statements for use in the Complaint.

4. Any and all statements or summaries thereof, other than the statements included in

   the Complaint itself, about the events described in the Complaint by any alleged

   witnesses to the events described in the Complaint.

5. The names, titles, and agency or department affiliations of any persons employed

   by the United States who were involved in investigation of the acts described in

   the Complaint or in the drafting of the Complaint.

6. Any and all information of whatever form, source, or nature in the possession,

   custody, or control of any agency or division of the United states that describe,

   reflect, or document Mr. Al-Nouri’s movements around Iraq on (1) May 26, 2006

   through June 1, 2006, and (2) September 27, 2006 through October 3, 2006. Such

   information includes but is not limited to records of Mr. Al-Nouri’s passage

   through any U.S.-controlled checkpoints during the periods in question.
